Case: 20-10315     Document: 00515968483         Page: 1     Date Filed: 08/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-10315                      August 6, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Freddie Thomas Gilbert,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-569-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Freddie Thomas Gilbert was convicted by a jury of possession of a
   firearm and ammunition by a convicted felon (Count One); possession with
   intent to distribute a mixture or substance containing a detectable amount of
   cocaine (Count Two); and murder resulting from the use of a firearm during


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10315      Document: 00515968483           Page: 2   Date Filed: 08/06/2021




                                     No. 20-10315


   and in relation to a drug trafficking crime (Count Four). He was sentenced
   to concurrent terms of 120 months of imprisonment on Count One, 240
   months on Count Two, and life on Count Four. He now appeals, asserting
   that there was insufficient evidence to support his conviction for murder
   resulting from the use of a firearm during and in relation to a drug trafficking
   crime. He only disputes that he caused Jac Quisha Isaac’s death and that he
   did so with malice aforethought. Our review is de novo. See United States v.
   Johnson, 990 F.3d 392, 398 (5th Cir. 2021).
          In reviewing a preserved challenge to the sufficiency of the evidence,
   we must determine whether “after viewing the evidence and all reasonable
   inferences in the light most favorable to the prosecution, any rational trier of
   fact could have found the essential elements of the crime beyond a reasonable
   doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014)
   (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Our review
   of the record reveals that the evidence was sufficient to establish that Gilbert
   caused Isaac’s death and that he acted with malice aforethought.
          Gilbert also contends that the district court erred by admitting Isaac’s
   father’s testimony that he heard Gilbert rapping about killing a girl a few days
   before Isaac’s death.     Because Gilbert has not adequately briefed his
   argument involving Federal Rule of Evidence 404(b), it is deemed
   abandoned. See United States v. El-Mezain, 664 F.3d 467, 572 (5th Cir. 2011).
   In addition, Gilbert’s assertion that his rap song should have been excluded
   under Federal Rule of Evidence 403 because it was unfairly prejudicial, is
   unavailing. Even if we assume the district court abused its discretion, any
   error was harmless. See United States v. Williams, 620 F.3d 483, 492 (5th Cir.
   2010). Isaac’s father admitted on cross-examination that it is not uncommon
   for rap music to contain lyrics involving violence. In addition, there was
   substantial evidence of Gilbert’s guilt presented at trial. Accordingly, there




                                          2
Case: 20-10315      Document: 00515968483          Page: 3   Date Filed: 08/06/2021




                                    No. 20-10315


   is not a reasonable probability that the admission of testimony about Gilbert’s
   rap song contributed to his conviction. See Williams, 620 F.3d at 492.
          The judgment of the district court is AFFIRMED. Gilbert’s motion
   to relieve appointed counsel and to proceed pro se is DENIED as untimely
   because it was filed after counsel’s brief was filed. See United States v.
   Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). His motion to compel
   production of a copy of the record on appeal is likewise DENIED.




                                          3